Citation Nr: 1728673	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-18 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cardiomyopathy with myocarditis. 

2.  Entitlement to an initial rating in excess of 30 percent for mycotic lung infection.

3.  Entitlement to an initial rating in excess of 30 percent for Crohn's disease, gastroesophageal reflux disease, and peptic ulcer disease.

4.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder. 

5.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.
 
6.  Entitlement to an initial rating in excess of 10 for cervical strain. 

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

8.  Entitlement to an initial rating in excess of 10 percent for anemia.
 
9.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.
 
10.  Entitlement to an initial compensable rating for hemorrhoids.

11.  Entitlement to an initial rating in excess of 10 percent for migraine tension headaches. 

12.  Entitlement to service connection for left shoulder condition. 

13. Entitlement to service connection for seizure disorder. 

14.  Entitlement to an effective date earlier than April 28, 2012 for the award of service connection for the following disabilities: Crohn's disease, gastroesophageal reflux disease, and peptic ulcer disease (digestive system disabilities); cardiomyopathy with myocarditis; digestive system disabilities; mycotic lung infection; anxiety disorder; lumbar strain; cervical strain; tinnitus; anemia; right shoulder strain; hemorrhoids; and migraine tension headaches.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to April 2012.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Salt Lake City certified the appeal to the Board.  However, during the pendency of the appeal, the Veteran moved to Hawaii, and now the Veteran's claims are in the jurisdiction of the Honolulu, Hawaii RO.

In a November 2013 rating decision, the RO increased the disability ratings, effective April 28, 2012, for the following service-connected disabilities: right shoulder strain increased to 10 percent disabling and migraine tension headaches increased to 10 percent disabling.  As the increases did not represent a total grant of the benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The changes are reflected on the title page. 

On December 9, 2013, the RO granted entitlement to a TDIU due to service-connected disabilities.  Therefore, no further discussion is necessary in regards to the Veteran's claim for entitlement to a TDIU.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing on June 1, 2017 at the Kona Vet Center in Hawaii, but failed to appear.  

By way of history, the Veteran filed a VA Form 9 in May 2013.  There, the Veteran requested a videoconference hearing.  Report of General Information in September 2015 reveals that the VA contacted the Veteran to schedule the videoconference hearing.  The Veteran reported that he no longer lived in Arizona, and that he had moved to Hawaii.  VA treatment records indicated that the Veteran was contacting a local VA medical center in Hawaii up until June 2016.  But, starting in July 2016, the Veteran began receiving treatment at the Phoenix VA Medical Center in Arizona. Most recently, the Veteran reported to a medical appointment at the Phoenix VA Medical Center on April 11, 2017.  On April 27, 2017, the RO notified the Veteran that he was scheduled for a videoconference hearing on June 1, 2017 at the Kona Vet Center in Hawaii.  The RO sent notification to both the Veteran's representative as well as to him at an address in Hawaii.  On June 1, 2017, the Veteran failed to report to his scheduled videoconference hearing.  Based on the foregoing, the Board finds that good cause has been shown to reschedule the appellant's previously requested Travel Board hearing, as he may not have been contacted at his current place of residence, and that the file should be returned to the AOJ to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Contact either the Veteran and verify his current address.  Please update the Veteran's address in all VA databases containing such information accordingly. 

Then, schedule the Veteran for a Travel Board hearing with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 




additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




